Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 06/30/2021 is entered. Claims 2, 7-8, 14, and 16-20 are canceled. Claims 1, 6, and 11 are amended. Claims 1, 3-6, 9-13, and 15 are pending. Claims 1 and 11 are independent claims. Claims 3-6, 9-10 depend from claim 1 and claims 12-13 and 15 depend from claim 11.

Drawings
2.	Drawings including Figure numbers 1=3, 9-10, and 12 filed 01/31/2020 and replacement figure numbers 4-8, and 11 filed 04/20/2020 are accepted.

3.	Telephone interview: An Examiner initiated telephone interview was conducted on 01/26/2022 with the Applicant’s Representative Ms. Kimberly K. Baxter. Discussions took place to amend independent claims 1 and 11 to overcome 101 rejection in line with the Applicant’s remarks and arguments filed 06/30/2021 and as supported in paragraph 0042 of the Applicant’s Specification. An interview summary is attached. 

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Ms. Kimberly K. Baxter on 01/26/2022.

The application has been amended as follows: 

	1. (Currently Amended) A method of generating an item recommendation from among a retail item collection, the method comprising: 
generating a weighted node-based graph on a graph convolutional network, wherein each node is representative of a different retail item from the retail item collection, wherein each node includes embedding that are generated based on an image and a description that are associated with the retail item, and wherein weights are assigned between pairs of nodes based on a likelihood that a selection of one retail item will prompt selection of another retail item from the retail item collection; 
wherein the weight assigned to the node pair U.S. Patent Application No. 16/778,158 comprises an edge weight assigned to the node pair;
sampling from a weighted node-based graph to generate a sampled graph, wherein sampling includes selecting a plurality of nodes and, for each selected node, one or more node pairs, each node pair of the one or more node pairs including the node and one or more neighboring nodes, the selection of the one or more node pairs being based at least in part based on a weight assigned to the node pair in the weighted node-based graph [[;]] , and a probability proportional to the weight of the edge and sampling parameters; 
aggregating information from the one or more neighboring nodes into each corresponding node of the plurality of nodes in the sampled graph to generate a vector representation of the sampled graph, wherein aggregating information comprises applying one or more convolutional modules of [[a]] the graph convolutional network; 

using the modified vector representation to generate, in response to identification of an item from an item collection, a selection of one or more recommended items from within the item collection; and 
presenting the selection of the one or more recommended items.  

3. 	(Canceled) 
 
4. 	(Currently Amended) The method of claim 1, wherein the one or more convolutional modules are selected from among the group consisting of: a mean aggregator, a long-short term memory (LSTM) aggregator, a pooling aggregator, a node to vector aggregator, and [[ a ]] the graphical convolutional network.  

5.	 (Original) The method of claim 1, wherein the loss function includes the weight assigned to each node pair in the vector representation.  

6. 	(Currently Amended) The method of claim 1, further comprising generating the weighted node-based graph, 
 


10. (Original) The method of claim 9, wherein the loss function applies a stochastic gradient descent to the weights assigned to the node pairs and as a parameter provided to the one or more convolutional modules.  

11. (Currently Amended) A system configured to generate item recommendations from a U.S. Patent Application No. 16/778,158 retail item collection, the system comprising: 
a computing system including a programmable circuit operatively connected to a memory, the memory storing computer-executable instructions which, when executed by the programmable circuit, cause the computing system to perform: 
generating a weighted node-based graph on a graph convolutional network, wherein each node is representative of a different retail item from the retail item collection, wherein each node includes an embedded image and an embedded description that are associated with the retail item, and wherein weights between the nodes are generated based on a likelihood that a selection of one retail item will prompt selection of another retail item from the retail item collection; 
wherein the weight assigned to the node pair U.S. Patent Application No. 16/778,158 comprises an edge weight assigned to the node pair;
sampling from a weighted node-based graph to generate a sampled graph, wherein sampling includes selecting a plurality of nodes and, for each selected node, one or more node pairs, each node pair of the one or more node pairs including the node and one or more neighboring nodes, the selection of the one or more node pairs being based at least in part and a probability proportional to the weight of the edge and sampling parameters; 
aggregating information from the one or more neighboring nodes into each corresponding node of the plurality of nodes in the sampled graph to generate a vector representation of the sampled graph, wherein aggregating information comprises applying one or more convolutional modules of [[a]] the graph convolutional network; 
applying a loss function to the vector representation of the sampled graph to generate a modified vector representation; 
using the modified vector representation to generate, in response to identification of an item from an item collection, a selection of one or more recommended items from within the item collection; and 
presenting the selection of the one or more recommended items.  

12. (Original) The system of claim 11, further comprising a retail web server, the computing system further configured to provide the selection of one or more recommended items to the retail web server. 
 
13. (Original) The system of claim 12, wherein the computing system is configured to receive the identification of the item from the retail web server.  

15. (Currently Amended) The system of claim 11, wherein the one or more convolutional modules are selected from among the group consisting of: a mean aggregator, a long-short term memory (LSTM) aggregator, a pooling aggregator, a node to vector aggregator, and [[a]] the graphical convolutional network.

Response to Arguments
5.	Applicant’s arguments, see pages 7-11 filed 06/30/2021, with respect to (i) rejection of claim 6 under 35 USC 112)b), (ii) rejection of claims 1-20 under 35 USC 101, and (iii) rejection of claims 1-20 under 35 USC 103 and 35 USC 103, have been fully considered. 
(i) Since claim 6 is canceled, the rejection under 35 USC 112(b) now moot and withdrawn.
(ii)	In view of a telephone interview on 01/26/2022 with Applicant’s representative Ms. Kimberly K. Baxter and an Examiner’s amendment amending independent claims 1 and 11 by adding subject matter from Specification paragraph 0042, rejection under 35 USC 101 is now moot. Examiner agrees with the Applicant’s arguments that the limitations, as recited, in the amended claims 1 and 11 [See Examiner’s Amendment above] comprising ” generating a weighted node-based graph on a graph convolutional network, wherein each node is representative of a different retail item from the retail item collection, wherein each node includes an embedded image and an embedded description that are associated with the retail item, and wherein weights between the nodes are generated based on a likelihood that a selection of one retail item will prompt selection of another retail item from the retail item collection, wherein the weight assigned to the node pair U.S. Patent Application No. 16/778,158 comprises an edge weight assigned to the node pair, sampling from a weighted node-based graph to generate a sampled graph, wherein sampling includes selecting a plurality of nodes and, for each selected node, one or more node pairs, each node pair of the one or more node pairs including the node and one or more neighboring nodes, the selection of the one or more node pairs being based at least in part based on a weight assigned to the node pair in the weighted node-based graph , and a probability proportional to the weight of the edge and sampling parameters”, provide a technical advantage in improving the generation of a sampling graph over past solutions where neighbors are selected randomly rather than with a probability proportional to the weight of an edge and sampling degree parameters [See Specification paragraph 0042] and indicating a practical All pending claims 1, 4-6, 9-10, 11-13, ae patent eligible.  Therefore, the rejection of pending claims 1, 4-6, 9-10, 11-13, and 15 under 35 USC 101 is now moot and withdrawn.
(iii)	Examiner agrees with the Applicant’s arguments that the best prior art of Leskovec (U.S. PG PUB No. 2019/0286658) and Kelley (U.S. PG PUB: 2015/0149484). Alone or combined neither teaches nor renders obvious, specifically the limitations, as recited in the amended claims 1 and 11 [See Examiner’s Amendment above], comprising, as a whole, “  ” generating a weighted node-based graph on a graph convolutional network, wherein each node is representative of a different retail item from the retail item collection, wherein each node includes an embedded image and an embedded description that are associated with the retail item, and wherein weights between the nodes are generated based on a likelihood that a selection of one retail item will prompt selection of another retail item from the retail item collection, wherein the weight assigned to the node pair U.S. Patent Application No. 16/778,158 comprises an edge weight assigned to the node pair, sampling from a weighted node-based graph to generate a sampled graph, wherein sampling includes selecting a plurality of nodes and, for each selected node, one or more node pairs, each node pair of the one or more node pairs including the node and one or more neighboring nodes, the selection of the one or more node pairs being based at least in part based on a weight assigned to the node pair in the weighted node-based graph , and a probability proportional to the weight of the edge and sampling parameters”.
Accordingly, the rejections of pending claims 1, 4-6, 9-10, 11-13 and 15 under 35 USC 102 and 35 USC 103 are now moot and withdrawn.


Allowable Subject Matter
6.	Claims 1, 4-6, 9-13, and 15 allowed. Claims 1 and 11 are independent claims. Claims 4-6, 9-10 depend from claim 1 and claims 12-13 and 15 depend from claim 11.

The following is an examiner’s statement of reasons for allowance: 

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database or NPL references, reviewed the references cited in the IDS filed 01/31/2020.
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including Non-Final rejection mailed 03/30/2021 and the applicant’s replies filed 06/30/2021, and the pages 7-11 outlining the reasons for overcoming the rejections submitted in the Office Action filed 03/30/2021 in view of the Examiner’s amendment [see above] and an Examiner’s telephone interview conducted on 01/26/2022, make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

Regarding independent claims 1 and 11, the prior art of record, alone or combined, neither teaches nor renders obvious, specifically the limitations, as a whole, comprising “generating a weighted node-based graph on a graph convolutional network, wherein each node is representative of a different retail item from the retail item collection, wherein each node includes embedding that are generated based on an image and a description that are associated with the retail item, and wherein weights are assigned between pairs of nodes based on a likelihood that a selection of one retail item will prompt selection of another retail item from the retail item collection, wherein the weight assigned to the node pair U.S. Patent Application No. 16/778,158 comprises an edge weight assigned to the node pair, sampling from a weighted node-based graph to generate a sampled graph, wherein sampling includes selecting a plurality of nodes and, for each selected node, one or more node pairs, each node pair of the one or more node pairs including the node and one or more neighboring nodes, the selection of the one or more node pairs being based at least in part based on a weight assigned to the node pair in the weighted node-based graph, and a probability proportional to the weight of the edge and sampling parameters, aggregating information from the one or more neighboring nodes into each corresponding node of the plurality of nodes in the sampled graph to generate a vector representation of the sampled graph.
The reasons for allowance for dependent claims 4-6, 9-10, and 12-13 and 15 are the same as established for base claims 1 and 11 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	Snider et al. [US 20190140988, see claim 1 and Figs 5 and 6] discloses systems and methods for routing between nodes of an electronic communication environment in the electronic communication processing and electronic communication interfaces fields.  FIG. 5 illustrates an example schematic of a weighted node graph for implementing portions of a method in accordance with one or more embodiments of the present application, and [0030] 

(ii)	WO 2017019534 A1 [see paras 0031 and 0032] discloses  transformed graph based on a basic graph which takes two end points of a path from an existing graph as two nodes (as shown in FIG. 3), and the paths between them as links. One or more weights may be assigned to a node and/or a link in a graph (e.g., a basic graph or an overlay graph), wherein the weights may represent assessed risks and/or levels of difficulty in accessing a piece of information or taking an action upon obtaining access to another piece of information or another action (e.g., such as a risk that a user's driver license number can be obtained and used to change a login password of the user). An end-to-end security measurement and/or rating may be provided by multiplying the probabilities of risks across the links along a given path of a graph (e.g., a multi-graph). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YOGESH C GARG/            Primary Examiner, Art Unit 3625